                                                                                                         E-FILED
                                                                  Monday, 21 September, 2020 11:27:44 AM
                                                                              Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

 ANTHONY L. ROBERSON,                             )
                                                  )
       Plaintiff,                                 )     Case No.: 18-cv-2312
                                                  )
                v.                                )     JUDGE COLIN S. BRUCE
                                                  )
 CORRECTIONAL OFFICER COLE                        )     MAGISTRATE JUDGE ERIC I. LONG
 ANDERSON, individually, and                      )
 VERMILION COUNTY,                                )
                                                  )
       Defendants.                                )

                               STIPULATION FOR DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, by their

attorneys of record, that this matter has been settled by the parties and, therefore, this case should

be dismissed without prejudice, to be automatically converted to dismissal with prejudice 30 days

from entry of the Court’s order, unless a party has moved to extend this date prior to the expiration

of the 30 days. Each side shall bear its own costs and attorneys’ fees.


DATED: September 21, 2020

APPROVED:                                             APPROVED:

ANTHONY ROBERSON                                      COLE ANDERSON
                                                      VERMILION COUNTY

/s/ Jaclyn N. Diaz                                    /s/ Tony S. Fioretti
Jaclyn N. Diaz                                        Michael W. Condon
Edward M. Fox                                         Tony S. Fioretti
Ed Fox & Associates, Ltd.                             HERVAS, CONDON & BERSANI, P.C
300 W. Adams Street, Suite 330                        333 Pierce Road, Suite 195
Chicago, Illinois 60606                               Itasca, IL 60143

Counsel for Plaintiff                                 Counsel for Defendants




                                                  1
                                CERTIFICATE OF SERVICE

        I hereby certify that on September 21, 2020, I electronically filed the foregoing
STIPULATION FOR DISMISSAL with the Clerk of the Court using the CM/ECF system which
will send notification of such filing to the following:

       Michael W. Condon
       HERVAS, CONDON & BERSANI, P.C.
       333 Pierce Road, Suite 195
       Itasca, IL 60143

and I hereby certify that I have mailed by United States Postal Service the document
to the following non-CM/ECF participants:


                                                    s/Jaclyn N. Diaz
                                                    Jaclyn N. Diaz

ED FOX & ASSOCIATES, LTD.
300 W Adams Ste, Ste 330
Chicago, IL 60606
(312) 345-8877
jdiaz@efoxlaw.com




                                               2
